Title: [Diary entry: 21 January 1785]
From: Washington, George
To: 

Friday 21st. Mercury at 52 in the Morning—54 at Noon & 55 at Night. More or less rain all night and variable wind—which, at times, blew exceedingly hard. In the Morning the wind was at No. Et. attended with rain. Before Noon it shifted to the Southward—blowing pretty fresh. The weather then cleared. This day a large Ship went up—on Tuesday last 4 square rigged vessels also went past wch. was the first day the Navigation opened so as to admit this since the frost commenced, on the 4th. instant.